Name: Council Directive 85/323/EEC of 12 June 1985 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat
 Type: Directive
 Subject Matter: agri-foodstuffs;  health;  animal product;  trade policy
 Date Published: 1985-06-28

 Avis juridique important|31985L0323Council Directive 85/323/EEC of 12 June 1985 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat Official Journal L 168 , 28/06/1985 P. 0043 - 0044 Finnish special edition: Chapter 3 Volume 18 P. 0204 Spanish special edition: Chapter 03 Volume 35 P. 0176 Swedish special edition: Chapter 3 Volume 18 P. 0204 Portuguese special edition Chapter 03 Volume 35 P. 0176 *****COUNCIL DIRECTIVE of 12 June 1985 amending Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat (85/323/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC (5), lays down the hygiene conditions under which fresh meat must be produced in slaughterhouses and cutting plants; whereas that Directive provided for health inspections to be carried out; whereas microbiological analyses covering inter alia equipment, utensils and carcases constitute a means for achieving an objective assessment of the standard of hygiene; Whereas microbiological control provides the health inspection service with useful information and thus constitutes an effective means of checking and improving the standard of hygiene in establishments; Whereas the execution of microbiological control in slaughterhouses and cutting plants must be based on the use of harmonized microbiological methods in order to obtain reliable results and to this end a code of good hygiene practices should be worked out, HAS ADOPTED THIS DIRECTIVE: Article 1 The following section is hereby inserted in Chapter IV of Annex I to Directive 64/433/EEC: '18a (a) The operator or proprietor of the establishment or his representative must conduct a regular check on the general hygiene of conditions of production in his establishment, including by microbiological controls in accordance with the fourth subparagraph. These controls should cover utensils, fittings and machinery at all stages of production and, if necessary, products. He must be in a position, upon request from the official service, to inform the official veterinarian or the Commission's veterinary experts of the nature, frequency and results of the controls conducted to this end, together with the name of the investigating laboratory if need be. The nature of these controls, their frequency, as well as the sampling methods and the methods for bacteriological examination will be stipulated in a code of good hygiene practices to be drawn up under the Article 16 procedure. (b) The official veterinarian will regularly analyze the results of the controls provided for in (a). He may, on the basis of this analysis, conduct further microbiological examinations at all stages of production or on the products. The results of these analyses will be written up in a report, the conclusions and recommendations of which will be notified to the operator, who will rectify the shortcomings noted with a view to improving hygiene. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive at the latest within six months of the adoption of the code referred to in Article 1. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1985. For the Council The President C. DEGAN (1) OJ No C 255, 22. 9. 1984, p. 6. (2) OJ No C 46, 18. 2. 1985, p. 94. (3) OJ No C 25, 28. 1. 1985, p. 22. (4) OJ No 121, 29. 7. 1964, q. 2012/64. (5) OJ No L 59, 5. 3. 1983, p. 10.